DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 35-42 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by Grupp (‘513).
As to claim 35, Grupp discloses a method for encapsulating a wearable conformal electronic device (1), as shown in figures 1-9 the method comprising: molding a top flexible encapsulation housing component (30); molding a bottom flexible encapsulation housing component (42) conformable to surface contours of a human body part (wristwatch 1);
placing the bottom flexible encapsulation housing component (42) into an assembly fixture;
dispensing a first shot of adhesive (0053+) onto the bottom flexible encapsulation housing component (42);

dispensing a second shot of adhesive onto the FPCBA (32) and the bottom flexible encapsulation housing component; and
placing the top flexible encapsulation housing component (30) on top of the FPCBA (32) and the second shot of adhesive in the assembly fixture to create a stack and thereby encase the FPCBA between the top and bottom flexible encapsulation housing components (30, 42).
As to claim 36, Grupp further comprising applying pressure to the stack to thereby cure the adhesive at or near room temperature (para-0063+).
As to claim 37, Grupp further comprising performing a die (16-26) cut on the stack,
As to claim 38, Grupp further comprising priming portions of the FFCBA prior to dispensing the second shot of adhesive (para-0053+).
As to claim 39, Grupp discloses the FFCBA (32) includes a plurality of spaced 1C devices (16-26) electrically connected via electrical interconnects, and wherein the top flexible encapsulation housing component (30) comprises a plurality of pockets (44, 46) for seating therein the 1C devices (24 or 26) and the electrical interconnects.
As to claim 40, Grupp discloses the bottom encapsulation housing component (42) comprises a second recessed substrate region for seating therein the flexible substrate (32).

As to claim 42, Grupp discloses the FFCBA (32) is completely encased between the top and bottom flexible encapsulation housing components (30, 42).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23, and 27-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grupp (U.S. 2001/0043513) in view of Glovatsky (U.S. 2003/0193113).
As to claim 21, Grupp discloses a wearable conformal integrated circuit (1C) device (1) as shown in figures 1-4 comprising: a flexible substrate (32, para-0046);
a flexible electronic circuitry (bottom 22, 24, 26 and top 48, 50, 52, 16, and 20) attached to the flexible substrate (32); and
a flexible multi-part encapsulation housing (30, 42) conformable to surface contours of a human body part (wristwatch 1),

the multi-part encapsulation housing including a first encapsulation housing component (30) attached to a second encapsulation housing component (42), the first encapsulation housing component (30) having at least one first recessed pocket region (44, 46) for seating therein the flexible electronic circuitry (22-26), and the second encapsulation housing component (42) having at least one region for seating therein the flexible substrate (32).
Grupp does not specifically disclose the second encapsulation housing component having the recess pocket region.
Glovatsky teaches an apparatus for protecting an electronic circuit as shown in figures 1-4 comprising a second encapsulation housing component (115) having the recess pocket region (the pocket region contains components 103b).
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Glovatsky employed in the device of Grupp in order to provide excellent protection of the components mounted on the flexible substrate or board.
As to claim 22, Grupp as modified by Glovatsky discloses the least one first recessed region (44, 46) of the first encapsulation housing component (30) comprises at least one recessed substrate region for seating therein the flexible substrate (32).
As to claim 23, Grupp as modified by Glovatsky discloses the flexible electronic circuitry comprises a plurality of electrically interconnected 1C devices (22, 24, 26), and 
As to claim 27, Grupp as modified by Glovatsky discloses the flexible multi-part encapsulation housing (30, 42) fabricated from a stretchable and bendable non-conductive material (para-0050+).
As to claim 28, Grupp as modified by Glovatsky discloses the first and second encapsulation housing components (30, 42) are molded from liquid silicone rubber (LSR) materials in a liquid injection molding (LIM) process (para-0016, 0064+).
As to claim 29, Grupp as modified by Glovatsky discloses the first and second encapsulation housing components (30, 42) are adhered together such that the flexible substrate (32) and the flexible electronic circuitry (components, i.e. 22, 24, 26) are sandwiched between the first and second encapsulation housing components (para-0053+).
As to claim 30, Grupp as modified by Glovatsky discloses the flexible substrate (32) and the flexible electronic circuitry (16-26) cooperatively form a flexible printed circuit board assembly (FPCBA).
As to claim 31, Grupp as modified by Glovatsky discloses the flexible multipart encapsulation housing (30, 42) is configured to hermetically seal the flexible substrate and the flexible electronic circuitry (to form the wristwatch 1).
As to claim 32, Grupp as modified by Glovatsky discloses the flexible electronic circuitry comprises an integrated circuit sensor system (16, 26) with at least one sensing device and at least one controller device (66, figure 4).

As to claim 34, Grupp as modified by Glovatsky discloses the flexible multi-part encapsulation housing (30, 42) completely encases therein the flexible electronic circuitry (components) and the flexible substrate (32).

Claim 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grupp in view of Glovatsky, and further in view of Janik (U.S. Patent 5,491,651).
Regarding claim 24, Grupp as modified by Glovatsky discloses all of the limitations of claimed invention except for the flexible substrate has one or more through holes, the first encapsulation housing component having a first projection that protrudes into a first of the one or more through holes to thereby align and interlock the first encapsulation housing component with the flexible substrate and the flexible electronic circuitry.
Janik teaches a flexible wearable device as shown in figures 1-8 comprising a flexible substrate (002) has one or more through holes (220), the first encapsulation housing component (217) having a first projection (219) that protrudes into a first of the one or more through holes (220) to thereby align and interlock the first encapsulation housing component with the flexible substrate (002) and the flexible electronic circuitry (212).

Regarding claim 25, Grupp as modified by Glovatsky discloses all of the limitations of claimed invention except for the flexible substrate has one or more through holes, the second encapsulation housing component having a second projection that passes through a second of the one or more through holes and engages a complementary aperture in the first encapsulation housing component to thereby align and interlock the first and second encapsulation housing components with the flexible substrate and the flexible electronic circuitry.
Janik teaches the flexible substrate (002) has one or more through holes (220), the second encapsulation housing component (217) having a second projection that passes through a second of the one or more through holes (220) and engages a complementary aperture (220) in the first encapsulation housing component (218 or 222) to thereby align and interlock the first and second encapsulation housing components with the flexible substrate and the flexible electronic circuitry.
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Janik employed in the device of Grupp and Glosvatsky in order to provide a locking mechanism structure to lock the flexible substrate or board into the first and second housings of the device in place.

26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grupp in view of Glovatsky, and further in view of East (U.S. Patent 5,326,521).
Regarding claim 26, Grupp as modified by Glovatsky discloses all of the limitations of claimed invention except for the flexible multi-part encapsulation housing has a durometer hardness rating of at least about 20 Shore A and a tear strength of at least about 80 pounds per inch (PPi).
East teaches a silicon rubber having a durometer hardness rating of at least about 20 Shore A and a tear strength of at least about 80 pounds per inch (ppi), see column 2, lines 35-50, and further see claims 2 and 5.
It would have been obvious to one having ordinary skill in the art before the effective filling day of the invention to have a teaching of East employed in the device of Grupp and Glovatsky in order to provide high tear strength and excellent material properties for the device assembly.

Response to Arguments
Applicant’s arguments with respect to claim(s) 21-42 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 01/04/2021 have been fully considered but they are not persuasive. Applicant argues:
Grupp further fails to disclose, teach, or suggest, inter alia, dispensing a first shot of adhesive on the bottom flexible encapsulation housing component and a second 
Examiner disagrees.  As in para-0053+ of Grupp, the reference disclose the first adhesive deposit into the first/bottom encapsulation housing (30), and after the second adhesive deposit on the flexible substrate (32).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNY WAGNER can be reached on 571-272-5359.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.